Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The primary reason for allowance of the claims is the inclusion of a vehicle driver seat control apparatus, wherein a vehicle is capable of adjusting its position based on a relative level of driving automation that the vehicle is performing.  Wherein an alertness detecting device is utilized to determine the alertness level of a vehicle operator, and wherein when the vehicle transitions from a high level of automated driving to a low level of automated driving, a computation control device causes the vehicle driver seat to displace the seat when the vehicle is traveling at a higher speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	In related art, Tsutsui(USPGPUB 2020/0198574) teaches an alert device for a vehicle, wherein vehicle sensors acquire driver seat position information, and driver state recognition unit, such that a wakefulness degree of a vehicle driver is recognized for the purpose of providing alerts to a vehicle operator.
	In related art, Ito et al(USPGPUB 2020/0117191) teaches a vehicle control system which includes a seat state recognition unit which detects the inclination degree of the backrest portion or the position of the seat with reference to a baseline position(see: sec[0079]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687